Case 1:19-cv-21724-BB Document 146 Entered on FLSD Docket 10/27/2020 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             Case No. 19-cv-21724-BLOOM/McAliley

  HAVANA DOCKS CORPORATION,

         Plaintiff,

  v.

  CARNIVAL CORPORATION,

        Defendant.
  ________________________________/

                                              ORDER

         THIS CAUSE is before the Court upon Plaintiff Havana Docks Corporation’s (“Havana

  Docks” or “Plaintiff”) Motion for Leave to File Second Amended Complaint. ECF No. [131]

  (“Motion”). Defendant Carnival Corporation (“Defendant”) filed its response in opposition, ECF

  No. [136] (“Response”), to which Plaintiff replied, ECF No. [144] (“Reply”). The Court has

  carefully reviewed the Motion, all opposing and supporting submissions, the record in this case,

  the applicable law, and is otherwise fully advised. For the reasons set forth below, the Motion is

  granted.

       I. BACKGROUND

         Plaintiff initated this action against Defendant pursuant to Title III of the Cuban Liberty

  and Democratic Solidarity Act, 22 U.S.C. § 6021 (“Helms-Burton Act”), on May 2, 2019. ECF

  No. [1]. This Court subsequently granted Havana Docks’ request to file its Amended Complaint

  (“Complaint”), which it filed on April 20, 2020. ECF No. [81]. This Court also issued its Amended

  Order Setting Trial and Pre-trial Schedule Requiring Mediation, and Referring Certain Matters to

  Magistrate Judge, ECF No. [80] (“Scheduling Order”), which set the deadline to file all motions

  to join parties or amend pleadings by June 19, 2020. Id. at 2. Upon Plaintiff’s motion, this Court
Case 1:19-cv-21724-BB Document 146 Entered on FLSD Docket 10/27/2020 Page 2 of 7

                                                              Case No. 19-cv-21724-BLOOM/McAliley


  extended the deadline to join parties or to amend pleadings until September 28, 2020. See ECF

  No. [103].

          On September 28, 2020, Plaintiff filed the instant Motion, requesting leave to amend its

  Complaint a second time, ECF No. [131], to add additional allegations naming entites controlled,

  owned, or operated by Defendant that were involved in Defendant’s cruise business in Cuba and

  used the property at issue in this case. Defendant filed its Response on October 16, 2020, opposing

  the requested amendment on the grounds that Havana Docks unduly delayed in moving to amend

  and that such amendment would be highly prejudicial to Defendant, who would have to engage in

  additional and extensive discovery to produce evidence on these newly alleged entities. Defendant

  further requests that the discovery deadline and all corresponding pre-trial deadlines be extended

  an additional 90 days if the Court grants Plaintiff’s Motion. On October 23, 2020, Plaintiff filed

  its Reply, which primarily notes that the amendment was filed within the time set by the Court,

  and argues that there is no undue delay or prejudice to Defendant in light of the parties’ agreement

  on the appropriate scope of discovery. In addition, Havana Docks notes its opposition to the

  requested 90-day extension of the pre-trial deadlines and requests that the Court maintain the

  current trial date set to begin on May 10, 2021.

      II. LEGAL STANDARD

          Generally, Rule 15 of the Federal Rules of Civil Procedure governs amendments to

  pleadings. Apart from initial amendments permissible as a matter of course, “a party may amend

  its pleading only with the opposing party’s written consent or the court’s leave.” Fed. R. Civ. P.

  15(a)(2). “The court should freely give leave when justice so requires.” Id.

          If the underlying facts or circumstances relied upon by a plaintiff may be a proper
          subject of relief, he ought to be afforded an opportunity to test his claim on the
          merits. In the absence of any apparent or declared reason — such as undue delay,[1]

  1
   “[A] district court has discretion to deny leave to amend when the moving party’s delay was the result of
  bad faith, dilatory tactics, or sheer inadvertence, or when the moving party offers no adequate explanation

                                                      2
Case 1:19-cv-21724-BB Document 146 Entered on FLSD Docket 10/27/2020 Page 3 of 7

                                                              Case No. 19-cv-21724-BLOOM/McAliley


          bad faith or dilatory motive on the part of the movant, repeated failure to cure
          deficiencies by amendments previously allowed, undue prejudice[2] to the opposing
          party by virtue of allowance of the amendment, futility of amendment, etc. — the
          leave sought should, as the rules require, be “freely given.” Of course, the grant or
          denial of an opportunity to amend is within the discretion of the District Court, but
          outright refusal to grant the leave without any justifying reason appearing for the
          denial is not an exercise of discretion; it is merely abuse of that discretion and
          inconsistent with the spirit of the Federal Rules.

  Foman v. Davis, 371 U.S. 178, 182 (1962). Thus, “[a] district court need not . . . allow an

  amendment (1) where there has been undue delay, bad faith, dilatory motive, or repeated failure



  for a lengthy delay.” In re Engle Cases, 767 F.3d 1082, 1119 (11th Cir. 2014); see Carruthers v. BSA
  Adver., Inc., 357 F.3d 1213, 1217 (11th Cir. 2004) (affirming the denial of leave to amend where the moving
  party offered no explanation for why she could not have included the proposed amended pleadings in her
  original complaint or her first amended complaint); Campbell v. Emory Clinic, 166 F.3d 1157, 1162 (11th
  Cir. 1999) (affirming denial where “[t]he facts upon which the claims . . . were based were available at the
  time the complaints were filed”); Streaminn Hub Inc. v. Gayle, No. 18-24684-CIV, 2020 WL 4501801, at
  *1 (S.D. Fla. May 11, 2020). “Although generally, the mere passage of time, without more, is an insufficient
  reason to deny leave to amend a complaint, undue delay may clearly support such a denial.” Pines Props.,
  Inc. v. Am. Marine Bank, 156 F. App’x 237, 240 (11th Cir. 2005) (citing Hester v. Int’l Union of Operating
  Eng’rs, AFL-CIO, 941 F.2d 1574, 1578-79 (11th Cir. 1991)). Further, whether a parties’ delay is undue
  depends on: “(1) the amount of time movant knew of the claim prior to seeking leave to amend; (2) the
  amount of time movant delayed in seeking to amend the complaint upon learning of the claim; (3) the
  reason offered for the delay; and (4) the stage of the litigation proceedings.” Yule v. Ocean Reef Cmty.
  Ass’n, No. 19-10138-CIV, 2020 WL 5216993, at *2 (S.D. Fla. Sept. 1, 2020) (citing Lesman v. Specialized
  Loan Servicing, LLC, No. 1:14-cv-02007-ELR-AJB, 2015 WL 13773978, at *4 (N.D. Ga. Jan. 16, 2015);
  Fla. Evergreen Foliage v. E.I. DuPont De Nemours & Co., 470 F.3d 1036, 1041-42 (11th Cir. 2006))).
  2
   “Rule 15 facilitates the amendment of pleadings ‘so long as the defendant does not suffer any prejudice
  as a result.’” Menudo Int’l, LLC v. In Miami Prod., LLC, No. 17-CIV-21559, 2018 WL 8311386, at *4
  (S.D. Fla. Jan. 12, 2018) (quoting Ward v. Glynn Cty. Bd. of Commissioners, [No. CV 215-077,] 2016 WL
  4269041, at *8 (S.D. Ga. Aug. 11, 2016)).

          An amendment to a complaint may be prejudicial “if the opponent would be required to
          engage in significant new preparation at a late stage of the proceedings, if the defendant
          would be put to added expense and the burden of a more complicated and lengthy trial, or
          if the issues raised by the amendment are remote from the other issues in the case and might
          confuse or mislead the jury.”

  Ultimate Fitness Grp., LLC v. Anderson, No. 18-cv-60981, 2019 WL 8810370, at *3 (S.D. Fla. Jan. 30,
  2019) (quoting Dannebrog Rederi AS v. M/Y True Dream, 146 F. Supp. 2d 1307, 1315 (S.D. Fla. 2001));
  see also Carruthers, 357 F.3d at 1218 (“granting the motion [for leave to amend] likely would have further
  delayed proceedings and prejudiced [defendant], which had completed discovery and would have had to
  conduct additional discovery . . .”); Cordova v. Lehman Bros., Inc., 237 F.R.D. 471, 477 (S.D. Fla. 2006)
  (denying leave to amend in part because allowing the amendment would prejudice the defendants, who had
  “expended large amounts of time and resources in drafting the motions to dismiss,” by forcing them to
  “conduct further research and adjust their arguments yet again”).

                                                       3
Case 1:19-cv-21724-BB Document 146 Entered on FLSD Docket 10/27/2020 Page 4 of 7

                                                              Case No. 19-cv-21724-BLOOM/McAliley


  to cure deficiencies by amendments previously allowed; (2) where allowing amendment would

  cause undue prejudice to the opposing party; or (3) where amendment would be futile.” Bryant v.

  Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001).

          Likewise,

          A court may weigh in the movant’s favor any prejudice that will arise from denial
          of leave to amend. That consideration arises only if there are substantial reasons to
          deny the amendment. Otherwise, rule 15(a) requires the trial judge to grant leave to
          amend whether or not the movant shows prejudice. Finally, it is appropriate for the
          court to consider judicial economy and the most expeditious way to dispose of the
          merits of the litigation.

  Dussouy v. Gulf Coast Inv. Corp., 660 F.2d 594, 598 (5th Cir. 1981) (citations omitted).3

  Ultimately, “[t]he thrust of Rule 15(a) is to allow parties to have their claims heard on the merits,

  and accordingly, district courts should liberally grant leave to amend when ‘the underlying facts

  or circumstances relied upon by a plaintiff may be a proper subject of relief.’” Menudo Int’l, LLC,

  2018 WL 8311386, at *4 (quoting In re Engle Cases, 767 F.3d at 1108; Foman, 371 U.S. at 182)).

      III. DISCUSSION

      Havana Docks has timely sought the Court’s permission to file the Second Amended Complaint

  in compliance with the Court’s September 28, 2020, deadline. Thus, absent any apparent or

  compelling reason for denial, leave to amend should be freely given, as required by Rule 15(a)(2).

  See Foman, 371 U.S. at 182. Defendant argues that Havana Docks’ Motion should be denied

  because Plaintiff has been aware of the entities it seeks to name in the Second Amended Complaint

  since before the filing of this lawsuit and its failure to seek leave to amend at any earlier point in

  this litigation clearly indicates that it unduly delayed in moving to amend. Moreover, Defenant

  contends that allowing amendment at this late stage in the proceedings would be highly prejudicial



  3
   In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981), the Court of Appeals for the Eleventh
  Circuit adopted as binding precedent all decisions of the Court of Appeals of the Fifth Circuit issued prior
  to October 1, 1981.

                                                       4
Case 1:19-cv-21724-BB Document 146 Entered on FLSD Docket 10/27/2020 Page 5 of 7

                                                             Case No. 19-cv-21724-BLOOM/McAliley


  to Defendant, who would have to incur significant costs to engage in the additional discovery

  required.

           In light of the fact that Plaintiff filed its Motion within the time period the Court set for the

  deadline to amend, the Court is unpersuaded by Defendant’s arguments regarding Havana Docks’

  alleged undue delay in seeking to amend. See Alonso v. Sch. Bd. of Collier Cty., Fla., No. 2:16-

  cv-379-FtM-38MRM, 2018 WL 9617244, at *2 (M.D. Fla. Dec. 28, 2018) (“Plaintiffs acted in

  compliance with the Court’s Amended Case Management and Scheduling Order. Accordingly, the

  Court declines to find undue delay even though this action was filed over two years ago and

  Plaintiffs’ learned of the ELCATE Academy over one year ago.”); Sher v. Raytheon Co., No. 8:08-

  cv-889-T-33AEP, 2010 WL 11507785, at *2 (M.D. Fla. Feb. 22, 2010) (finding no undue delay

  when motion for leave to amend was filed prior to the deadline to amend even though the motion

  was filed two months before the discovery deadline and more than a year and a half after the

  litigation began); cf. Burger King Corp. v. Weaver, 169 F.3d 1310, 1319 (11th Cir. 1999) (“This

  court has found delay to be undue where “both the parties and the court were fully prepared for

  trial and the addition of a new claim would have re-opened the pretrial process and delayed the

  trial and [where the plaintiff’s] attorney had sufficient opportunity to request a timely amendment

  before the pretrial order had been submitted.” (quoting Nolin v. Douglas County, 903 F.2d 1546,

  1551 (11th Cir. 1990)). Further, Plaintiff has not been unreasonable in seeking to amend its

  Complaint, as evidenced by the motion seeking an extension of time to file a motion to amend that

  it filed on June 10, 2020. ECF No. [102]. That Plaintiff had to participate in discovery proceedings

  in order to solidify the claims presented in its Second Amended Complaint does not indicate undue

  delay.

           Similarly, with regard to Defendant’s argument that it will be unduly prejudiced if the

  requested amendment is permitted, the Court notes that the parties have almost three months to

                                                      5
Case 1:19-cv-21724-BB Document 146 Entered on FLSD Docket 10/27/2020 Page 6 of 7

                                                          Case No. 19-cv-21724-BLOOM/McAliley


  engage in ongoing dicovery before the January 12, 2021, discovery deadline. The Court does not

  find Defendant’s alleged prejudice to be so significant as to bar amendment, which should

  otherwise be freely granted before the expiration of the amendment deadline under the Federal

  Rules of Civil Procedure. Indeed, the proposed amendment appears to require limited additional

  discovery beyond that which the parties have already been exchanging. Thus, the Court concludes

  that permitting the amendment here is not precluded by either undue delay or prejudice. See

  Holland v. Hunter Douglas, Inc., No. 18-cv-60479, 2018 WL 7082666, at *1 (S.D. Fla. June 25,

  2018); Waite v. All Acquisition Corp., No. 15-cv-62359, 2016 WL 2346768, at *12 (S.D. Fla. Mar.

  10, 2016).

         Based on the discussion above, Plaintiff’s Motion is granted. Additionally, while the Court

  believes that the remaining three months left in the discovery period is sufficient, it will

  nonetheless extend the discovery deadline to February 5, 2021, and the deadline to file all pre-

  trial motions to February 19, 2021. All other deadlines in this Court’s Scheduling Order, ECF

  No. [80], shall remain in place.

    IV. CONCLUSION

         Accordingly, it is ORDERED AND ADJUDGED as follows:

               1. Plaintiff’s Motion, ECF No. [131], is GRANTED. Havana Docks must separately

                  refile the Second Amended Complaint, ECF No. [131-1], by no later than

                  October 30, 2020.

               2. All discovery, including expert discovery, shall be completed by no later than

                  February 5, 2021.

               3. The deadline to file all pre-trial motions, dispositive motions, motions in limine,

                  and Daubert motions (including motions to strike experts) is February 19, 2021.




                                                   6
Case 1:19-cv-21724-BB Document 146 Entered on FLSD Docket 10/27/2020 Page 7 of 7

                                                 Case No. 19-cv-21724-BLOOM/McAliley


         DONE AND ORDERED in Chambers at Miami, Florida, on October 27, 2020.




                                                 _________________________________
                                                 BETH BLOOM
                                                 UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record




                                           7
